Citation Nr: 1229192	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  12-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  

The Veteran meets the percentage requirements for TDIU.  As of January 14, 2010, the Veteran was rated 70 percent for bilateral hearing loss and 10 percent for tinnitus.  

He does not have any other service-connected disabilities, but has non-service-connected diagnoses of end-stage pulmonary fibrosis and heart disease, and is considered terminally ill.

According to the Veteran's June 2010 claim for TDIU, he has an eighth grade education, and has not received a GED.  Following military service, he worked in farming and construction as a bulldozer operator.  This is consistent with information on his Enlistment Record and Report of Separation, DD 214, on which it is recorded that he had an eighth grade education and that his civilian occupation was as a general farmer.  

He last worked in 1987, and last worked full time in either 1985 or 1987, having indicated different dates on June 2010 and June 2011 submissions.  In the June 2010 statement, he indicated that he retired in 1987 (when he would have reached age 65).  In the June 2011 statement, he indicated that his disability affected his ability to work as of 1985, and that he last worked in 1987.

In a letter dated in October 2010 a private audiologist, M.F., reported that the Veteran had severe sensorineural hearing loss in both ears, and severe tinnitus that interfered with communication.  The Veteran had indicated that, on a scale of one to ten, his tinnitus was a "seven," sounded like static, and drowned out things he wanted to hear.  The audiologist opined that his hearing loss "would be further exacerbated by workplaces with background noise."  His verbal communication, including face-to-face and telephone communication, was compromised due to the severity of his hearing loss and its effects on his ability to understand and comprehend speech.  Due to the diminished communication skills, any employment in environments requiring transportation or heavy machinery would create risks for the Veteran and his co-workers.  The audiologist stated, "[d]ue to his hearing loss and severe tinnitus that these risks would impair his employability with or without adaptation in most workplaces."

The audiologist's opinion is persuasive, as she indicated that his ability to work in most workplaces was impaired, and that he would be a risk to himself and others in work environments involving transportation and the use of heavy machinery.  Notably, the audiologist's opinion solely relied on the Veteran's hearing loss and tinnitus disabilities to support a finding that he was unemployable in most environments; she did not consider his non-service-connected disabilities or age.  

The audiologist's opinion is supported by the record.  The Veteran has limited education, and the totality of his work experience has been in farming and driving heavy machinery.  In such environments, he would be a risk to himself and others, according to the audiologist.  

The record does not show that there is other suitable employment, where he might not be a risk to himself or others.  Friscia, 7 Vet. App. at 297.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


